IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


RICHARD A. SPRAGUE, HON. RONALD               : 100 MM 2016
D. CASTILLE AND HON. STEPHEN                  :
ZAPPALA, SR.,                                 : Emergency Application for Extraordinary
                                              : Relief
                    Petitioners               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
PEDRO A. CORTES, SECRETARY OF                 :
THE COMMONWEALTH OF                           :
PENNSYLVANIA, IN HIS OFFICIAL                 :
CAPACITY,                                     :
                                              :
                    Respondent                :


                                         ORDER

PER CURIAM

      AND NOW, this 27th day of July 2016, the Petitioners’ Emergency Application for

Extraordinary Relief is GRANTED. The Secretary is directed to file an answer and any

new matter to the complaint by Wednesday, August 3, 2016. Thereafter, an expedited

briefing schedule will be established for the parties to provide full briefing on the legal

issue raised by Petitioners’ complaint and/or any applications for summary relief filed in

conjunction therewith. See Pa.R.A.P. 1532(b).

      Petitioners’ Emergency Application to Strike the “Answer” of Amicus Curiae is

DISMISSED as moot.

      Chief Justice Saylor did not participate in consideration or decision of this matter.